Exhibit 10.17
BOWNE & CO., INC.
DEFERRED SALES COMPENSATION PLAN
(Amended and Restated effective as of December 31, 2008)

 



--------------------------------------------------------------------------------



 



BOWNE & CO., INC.
DEFERRED SALES COMPENSATION PLAN
     Effective December 31, 2008 Bowne & Co., Inc., a corporation organized
under the laws of the State of Delaware, hereby amends and restates the Bowne &
Co., Inc. Deferred Sales Compensation Plan (the “Plan”), first established
September 1, 1982, restated February 1, 1999 and as thereafter amended from time
to time, for the benefit of Eligible Employees.
Section 1. Purpose.
     The purpose of the Plan is to enable Bowne to retain a select group of
highly compensated salespeople by allowing deferrals of Compensation with
Company match and investment growth based on US Treasury Bills and Bowne & Co.,
Inc., stock. Participation is voluntary and failure to participate in any Plan
Year will not preclude participation in a future Plan Year, nor will
participation in any Plan Year obligate the Participant to participate in any
other Plan Year.
Section 2. Definitions.

  (a)   “Affiliated Group” means (i) Bowne; (ii) all corporations wholly owned
by Bowne on the effective date of the Plan which are engaged in the financial
printing business and have been designated as members of the Affiliated Group by
the Board of Directors of Bowne; and (iii) any corporation, partnership, joint
venture or other entity associated with Bowne which is formed or acquired in the
future and which is so designated.     (b)   “Board of Directors” means the
board of directors of Bowne.     (c)   “Bowne” means Bowne & Co., Inc.     (d)  
“Code” means the Internal Revenue Code of 1986, as amended.     (e)  
“Committee” means the committee of three or more employees of one or more
members of the Affiliated Group appointed by the Board of Directors to
administer and carry out the provisions of this Plan.     (f)   “Compensation”
means commissions and salary, if any, accrued and payable with respect to a Plan
Year.     (g)   “Deferred Compensation-Cash Account” means the cash account
maintained pursuant to Section 4(a) for each Eligible Employee who has elected
to participate in the Plan and to defer receipt of cash Compensation.     (h)  
“Deferred Compensation-Stock Account” means the equity account maintained
pursuant to Section 4(b) for each Eligible Employee who has elected to
participate in the Plan and to convert Compensation into deferred stock
equivalents.

2



--------------------------------------------------------------------------------



 



  (i)   “Disability” means any one of the following: (1) a disability that makes
a Participant unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; (2) any medically determinable physical or mental impairment
that can be expected to result in the Participant’s death or can be expected to
last for a continuous period of not less than 12 months, for which the
Participant is receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of Bowne;
or (3) a determination that a Participant is totally disabled by the Social
Security Administration or Railroad Retirement Board.     (j)   “Eligible
Employee” means an employee of the Affiliated Group who principally sells
financial printing or an employee who is designated a Participant by the
Committee and at the sole discretion of the Committee. An Eligible Employee must
have compensation as recorded on his or her Form W-2 for the prior Plan Year in
excess of the limit, as adjusted, set forth in section 401(a)(17) of the Code
($245,000 for 2009) to participate in the Plan for any Plan Year beginning after
December 31, 1998. An eligible employee who becomes a Participant but does not
meet the required compensation limit in a future Plan Year will be suspended
from making further deferrals until his or her compensation reaches or exceeds
the limit.     (k)   “Employee Voluntary Deferrals” means the voluntary
deferrals made by a Participant provided for in Section 3(a).     (l)  
“Employer Contributions” means the Bowne match provided for in Section 3(c).    
(m)   “Fair Market Value” means the average of the highest and lowest sales
prices of Bowne & Co., Inc. common stock reported as having occurred on the New
York Stock Exchange (or its successor) on the date of determination (or, if the
stock is not then traded on the New York Stock Exchange, the mean between the
highest and lowest sales prices reported as having occurred on the principal
market (as determined by the Committee) on which the stock is then traded) or,
if there is no such sale on that date, then on the last preceding date on which
such a sale was reported; provided, however, that if the stock has not been
traded for ten trading days or if there ceases to be an active trading market
for the stock, its value shall be determined by the Committee in its reasonable
discretion, in accordance with the requirements of section 409A of the Code and
in good faith.     (n)   “MEA Sign-On and Stay Bonus Deferrals” means the
deferrals provided for in Section 3(a) of a Participant’s Sign-On and Stay Bonus
under a Master Employment Agreement.     (o)   “Misconduct” means embezzlement,
fraud, dishonesty or deliberate disregard of policy or rules of the Affiliated
Group or any member thereof, or unauthorized disclosure of secrets or
confidential information, as a result of which any member of the Affiliated
Group suffers or may suffer material loss or damage. The determination of
whether Misconduct has occurred shall be made in the sole discretion of the
Committee.

3



--------------------------------------------------------------------------------



 



  (p)   “Participant” means an Eligible Employee for whom a Deferred
Compensation-Cash Account or a Deferred Compensation-Stock Account is maintained
hereunder.     (q)   “Plan Year” means the 12-month period ending December 31.  
  (r)   “Retirement” means a separation from service with any member of the
Affiliated Group after having reached age 55 with at least 15 years of service
with Bowne or a member of its Affiliated Group or after reaching age 65 with no
service requirement.     (s)   “U.S. Treasury Bill Yield” means the average of
interest rates on 3-month Treasury Bills for the week ended prior to the
commencement of the applicable calendar quarter published by the Federal Reserve
Bank of St. Louis in the weekly publication “U.S. Financial Data” or as
published in such other publication as may be designated by the Committee.

Section 3. Election to Participate, Amount Deferred and Employer Contribution.

  (a)   Elections. An Eligible Employee may elect in writing, prior to the
beginning of any Plan Year, to participate in the Plan with respect to any
Compensation earned during that Plan Year, except that no election shall apply
to the final commission payment earned by a Participant. Any such election to
make Employee Voluntary Deferrals shall remain effective with respect to any
Compensation earned by the Eligible Employee in subsequent Plan Years unless the
election is revoked in writing by the Eligible Employee on or before the last
day of the Plan Year preceding the Plan Year in which the Compensation is to be
earned. An election shall be in substantially the form attached as Exhibit A, as
such form may be revised from time to time, and include all the information
required on the Election form. In addition, a Participant’s Master Employment
Agreement may provide for MEA Sign-On and Stay Bonus Deferrals. An Eligible
Employee may elect in writing to have Employee Voluntary Deferrals and MEA
Sign-On and Stay Bonus Deferrals made into either the Deferred
Compensation-Stock Account or the Deferred Compensation-Cash Account.
Alternatively, a Participant may elect to allocate some of their Employee
Voluntary Deferral or MEA Sign-On and Stay Bonus Deferral to a Deferred
Compensation-Cash Account and some to a Deferred Compensation-Stock Account,
provided that if such an allocation is made in terms of percentages of
Compensation, such percentages must be even multiples of 10. To the extent an
Eligible Employee fails to make a designation, his Employee Voluntary Deferral
or MEA Sign-On and Stay Bonus Deferral shall be made into the Deferred
Compensation-Cash Account.     (b)   Amount Deferred. An Eligible Employee’s
election must specify the amount or percentage of Compensation (other than the
final commission payment) to be an Employee Voluntary Deferral and whether it is
to be made to a Deferred Compensation-Cash Account or to a Deferred
Compensation-Stock Account or to some combination of the two. A Participant’s
Master Employment Agreement shall specify the amount or percentage of the MEA
Sign-On and Stay Bonus to be an MEA Sign-On and Stay Bonus Deferral. The
Participant

4



--------------------------------------------------------------------------------



 



      shall elect on the appropriate form whether it is to be made to a Deferred
Compensation-Cash Account or to a Deferred Compensation-Stock Account or to some
combination of the two. A Participant may defer any whole percentage, or any
amount of Compensation in any one Plan Year. Notwithstanding the foregoing, the
Employee Voluntary Deferral for any Plan Year is limited to the amount of
commissions earned in excess of the Participant’s draw and/or salary. The amount
which a Participant elects to defer under the Plan will be withheld from the
Participant’s Compensation at the normal settlement dates and simultaneously an
equivalent amount will be credited to the Participant’s Deferred
Compensation-Cash Account and the Participant’s Deferred Compensation-Stock
Account, as the Participant directs. Any amounts deferred into the Participant’s
Deferred Compensation-Stock Account will be deemed to be converted into deferred
stock equivalents on the first business day of the calendar quarter in which the
compensation is deferred.     (c)   Employer Contributions. In addition to
amounts deferred pursuant to Section 3(b), the Deferred Compensation-Cash
Account or the Deferred Compensation-Stock Account of a Participant will be
credited, as of the normal commission settlement dates, with an amount equal to
50% of the Employee Voluntary Deferrals (“Employer Contributions”), provided,
however, that Employer Contributions on behalf of any one Participant may not
exceed the lesser of (i) 5% of the Participant’s Compensation; or (ii) a maximum
dollar amount in any Plan Year, as adjusted. For the Plan Year commencing on
January 1, 2008 it shall be $26,700. The maximum dollar amount will be adjusted
to reflect increases or decreases in the cost of living by comparing the last
monthly Bureau of Labor Statistics’ Consumer Price Index for All Urban
Consumers, All Items, (the “CPI”) published prior to the commencement of the
Plan Year with the corresponding CPI published for the previous Plan Year. The
percentage increase or decrease, as the case may be, will be multiplied by the
maximum dollar amount for the preceding Plan Year, which result will be rounded
to the nearest $100, provided, however, that in no event may the maximum dollar
amount be less than $26,700. Employer Contributions will not apply to imputed
cash or stock dividends that may be reinvested within a Deferred
Compensation-Stock Account, or to interest earned on balances in a Deferred
Compensation-Cash Account.     (d)   Transfers. No transfers between a Deferred
Compensation-Cash Account and a Deferred Compensation-Stock Account shall be
allowed.

Section 4. Deferred Compensation-Cash Accounts and Deferred Compensation-Stock
Accounts.

  (a)   Maintenance of Deferred Compensation-Cash Accounts. A Deferred
Compensation-Cash Account will be maintained for each Participant who so elects.
The Deferred Compensation-Cash Account will be increased from time to time by
amounts of Compensation deferred pursuant to Section 3(b), by Employer
Contributions, and by interest on the balance in the Deferred

5



--------------------------------------------------------------------------------



 



      Compensation-Cash Account, to be determined pursuant to Section 4(c). The
Deferred Compensation-Cash Account will be decreased by amounts paid therefrom
to a Participant pursuant to Sections 5, 6 and 9 and any amount forfeited
pursuant to Section 4(f).     (b)   Non-Segregation of Deferred
Compensation-Cash Accounts. Amounts credited to a Deferred Compensation-Cash
Account, including Employee Voluntary Deferrals, MEA Sign-On and Stay Bonus
Deferrals, Employer Contributions and accrued interest on the Deferred
Compensation-Cash Account, will not be segregated but will be treated in all
respects as general funds of the employing member of the Affiliated Group, will
be subject to the risks of the Affiliated Group’s business and may be deposited,
invested or expended by the Affiliated Group in any manner.     (c)   Interest
on Deferred Compensation-Cash Accounts. At the end of each calendar quarter of
the Affiliated Group, a Participant’s Deferred Compensation-Cash Account at the
beginning of the Plan Year, increased by the amount of (i) any deferrals
pursuant to Section 3(b) and (ii) Employer Contributions which have been
credited since the beginning of the Plan Year, will be credited with interest at
the rate (rounded to the nearest 1/100 of 1 percent) of the applicable U. S.
Treasury Bill Yield. Interest will continue to be credited to a Participant’s
Deferred Compensation-Cash Account until such time as the balance in the account
is reduced to zero.     (d)   Maintenance of Deferred Compensation-Stock
Accounts. A Deferred Compensation-Stock Account will be maintained for each
Participant who so elects. The balance in the Deferred Compensation-Stock
Account will represent, to three decimal places, the number of shares of Bowne &
Co., Inc. common stock converted into deferred stock equivalents in accordance
with Section 3(b). Thereafter, the number of these share equivalents in a
Deferred Compensation-Stock Account will be increased from time to time as of
the date on which the Company pays a cash dividend to its stockholders, by that
number of additional share equivalents that could have been purchased at Fair
Market Value on the dividend record date with the cash value of the dividends
that would have been paid if the stock equivalents in the Deferred
Compensation-Stock Account had been outstanding shares of stock and any
subsequent contribution. The Deferred Compensation-Stock Account will also be
credited, when appropriate, with any stock dividends or stock splits declared by
Bowne on outstanding shares.     (e)   Equity Status of Deferred
Compensation-Stock Accounts. The deferred stock equivalents held in a
Participant’s Deferred Compensation-Stock Account (“DSUs”) are convertible into
Bowne’s common stock on a one-for-one basis.     (f)   Account Vesting and
Forfeiture of Employer Contributions. MEA Sign-On and Stay Bonus Deferrals and
Employee Voluntary Deferrals, together with investment growth credited thereon
pursuant to Section 4(c) and (d), will be fully vested at all times, provided,
however, that the investment growth described in this sentence will be forfeited
if (i) the Participant’s employment with the Affiliated Group terminates and the
Participant subsequently accepts employment that the Committee, in its sole
discretion, considers to be

6



--------------------------------------------------------------------------------



 



      competitive with the business interests of any member of the Affiliated
Group or (ii) the Participant engages in Misconduct.         Employer
Contributions with respect to each Plan Year, together with investment growth
thereon, will vest at the rate of 10% for each full Plan Year commencing with
the Plan Year in which the Participant’s employment with Bowne commences and
ending with the date on which the Participant’s employment with the Affiliated
Group terminates, provided, however, that Employer Contributions together with
investment growth thereon will be forfeited if (i) the Participant’s employment
with the Affiliated Group terminates and the Participant subsequently accepts
employment that the Committee, in its sole discretion, considers to be
competitive with business interests of any member of the Affiliated Group or
(ii) the Participant engages in Misconduct. A Participant may be considered to
be in competition even if the new employment is outside the area of sales.      
  Notwithstanding the foregoing provisions of this subsection (f), upon a Change
in Control Event pursuant to Section 9(a) or upon a Participant’s Death,
Disability or Retirement with the consent of Bowne, his entire Deferred
Compensation-Cash Account and Deferred Compensation-Stock Account will be fully
vested.

Section 5. Payment and Distribution Upon Termination of Employment.

  (a) 1.   Basic Cash Payment Rules-Cash Accounts. Subject to Sections 5(b) and
(c) below, the vested portion from a Participant’s Deferred Compensation-Cash
Account will be paid to the Participant or the Participant’s designated
beneficiary, as defined in Section 7, in three substantially equal annual
installments, the first of which will be paid within ninety (90) days following
the date of the Participant’s separation from service (six months after
termination of employment for any Participant who is a “specified employee” as
defined in a resolution of the Committee setting forth such rules in accordance
with section 409A of the Code), with the remaining two payments being made on
the first and second anniversaries of the initial payment, respectively.        
Any amounts paid out pursuant to the Plan shall first be considered to be
distributions of the Employee Voluntary Deferrals, until all such deferred
amounts have been exhausted, and shall then be considered distributions from the
reminder of the Participant’s Deferred Compensation-Cash Account.     (a) 2.  
Basic Stock Payment Rules-Deferred Stock Unit Accounts. Subject to Sections 5(b)
and (c) below, the vested portion from a Participant’s Deferred
Compensation-Deferred Stock Unit Account will be distributed to the Participant
or the Participant’s designated beneficiary, as defined in Section 7, in three
substantially equal annual installments, the first of

7



--------------------------------------------------------------------------------



 



      which will be distributed within ninety (90) days following the date of
the Participant’s termination of employment (six months after termination of
employment for any Participant who is a “specified employee” as defined in a
resolution of the Committee setting forth such rules in accordance with section
409A of the Code), with the remaining two distributions being made on the first
and second anniversaries of the initial distribution, respectively.        
Distributions will be made in the form of Bowne common stock to the Participant.
For example, if the Participant has a balance of 12,000 deferred stock
equivalents, the amount of the first installment will be 4,000 shares of Bowne
common stock with the remaining balance, plus dividends earned on the remaining
balance, to be converted and distributed in the next two installments. Until
converted and distributed, the remaining balance, if any, shall continue to be
deferred stock equivalents.         Any distributions made pursuant to the Plan
shall first be considered to be distributions of the Employee Voluntary
Deferrals, until all such deferred amounts have been exhausted, and shall then
be considered distributions from the remainder of Participant’s Deferred
Compensation-Cash Account and/or Deferred Compensation-Stock Account.     (b)  
Death; Disability. In the event of a Participant’s Death or Disability, the
amount credited to the Participant’s Deferred Compensation-Cash Account as of
the date of his Death or Disability will be paid to the Participant or his
designated beneficiary, as the case may be, in three substantially equal annual
installments, the first of which will be distributed within ninety (90) days
following the date of the Participant’s Death or Disability, with the remaining
two distributions being made on the first and second anniversaries of the
initial distribution, respectively.

Section 6. Hardship Payments.
          A Participant who requires funds by reason of severe financial
hardship due to a sudden and unexpected illness or accident of the Participant
or of a dependent (as defined in section 152(a) of the Code) of the Participant
or other similar unforeseeable circumstances, as determined by the Committee in
its sole discretion, may request in writing at any time that the Committee
permit the Participant to revoke any election made pursuant to Section 3(a) or
to withdraw from his Deferred Compensation-Cash Account and/or Deferred
Compensation-Stock Account an amount not exceeding the amount which the
Participant has deferred pursuant to Section 3(b), provided that the amount that
may be withdrawn shall be limited to the amount reasonably necessary to relieve
the hardship upon which the request is based. The Committee may reject or
approve such request in whole or in part in its sole discretion.

8



--------------------------------------------------------------------------------



 



Section 7. Designation of Beneficiary.
          A Participant may designate a person or persons as the beneficiary or
beneficiaries who will be entitled to receive any of the payments to be made
hereunder in the event of the Participant’s death. This designation may be
revoked or changed by the Participant at any time. Any such designation,
revocation or change shall be in writing, dated, signed by the Participant,
witnessed and delivered to the Committee. If the Participant does not designate
a named beneficiary, or if no designated named beneficiary survives the
participant, payment and distribution hereunder subsequent to Participant’s
death shall be made to the Participant’s estate. If a designated beneficiary
survives the Participant, but dies prior to the payment of the entire amount to
which such beneficiary is entitled hereunder, any unpaid amount shall be paid to
the estate of the designated beneficiary.
Section 8. Allocation Among Members of Affiliated Group.
          In the event that a Participant elects to defer Compensation hereunder
that is payable by more than one member of the Affiliated Group, the obligation
to make payments hereunder shall be allocated among such members on the basis of
the obligations to the Participant incurred hereunder during such Participant’s
respective periods of employment with each such member, provided, however, that
in the event that one or more members of the Affiliated Group are unable to
satisfy their obligations under this Section 8, Bowne and/or the remaining
members of the Affiliated Group agree to assume such obligations.
Section 9. Change of Control.
For the purposes of this Plan, “Change in Control Event” means any of the
following, in accordance with Section 409A of the Code:

  (a)   The date any one person, or more than one person acting as a group,
acquires ownership of stock of Bowne that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of Bowne.     (b)   The date any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of Bowne possessing 30 percent or more of the
total voting power of the stock of Bowne.     (c)   The date a majority of the
members of the Bowne Board of Directors is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Bowne Board of Directors before the date of the appointment or
election.     (d)   The date any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from Bowne that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of Bowne immediately before
such acquisition or acquisitions. For this purpose, gross fair market value
means the

9



--------------------------------------------------------------------------------



 



      value of the assets of Bowne, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

Any determination of the occurrence of any Change in Control Event made in good
faith by the Board, on the basis of information available at the time to it,
shall be conclusive and binding for all purposes under the Plan.
If a Change in Control Event has occurred, the entire portion of that
Participant’s Deferred Compensation-Cash Account and Deferred Compensation-Stock
Account will be fully vested.
Section 10. Amendment; Termination.
     Although Bowne expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, it reserves the right to amend or
terminate the Plan, in whole or in part, at any time. In the event the Plan is
terminated, all amounts credited to Participants’ Deferred Compensation-Cash
Accounts and Deferred Compensation-Stock Accounts as of the termination date
shall continue to vest and earn interest in accordance with the terms of the
Plan and payments of Participants’ Deferred Compensation-Cash Account and
Deferred Compensation-Stock Account may be made as set forth in Sections 5, 6
and 7, or on such other basis as the Committee may determine, but only to the
extent permitted under section 409A of the Code.
Section 11. Compliance with Legal and Other Requirements.
     The Company may postpone the issuance or delivery of stock or payment of
other benefits under this Plan, if the Company reasonably anticipates that the
delivery of such stock or payment of other benefits would violate any federal or
state law, rule or regulation, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, provided however that delivery of stock or payment
of other benefits shall be made at the earliest date at which Bowne reasonably
anticipates that such delivery of stock or payment of other benefits will not
cause a violation of the applicable laws, rules and regulations.
Section 12. Authority of the Committee.
     The Plan shall be administered by the Committee, which shall have full and
final authority, in each case subject to and consistent with the provisions of
the Plan, to select Eligible Employees to become Participants; to grant Employer
Contributions, the forfeiture or deferral periods relating to Deferred
Compensation-Cash Account and Deferred Compensation-Stock Account amounts, the
rate at which such amounts shall vest, lapse or terminate, the acceleration of
any such dates, whether, to what extent, and under what circumstances a Deferred
Compensation-Cash Account and Deferred

10



--------------------------------------------------------------------------------



 



Compensation-Stock Account an Award may be settled, and other terms and
conditions of, and all other matters relating to, amounts under the Plan; to
prescribe documents evidencing or setting terms of the Plan and Deferred
Compensation-Cash Account and Deferred Compensation-Stock Account and rules and
regulations for the administration of the Plan; to construe and interpret the
Plan documents and correct defects, supply omissions or reconcile
inconsistencies therein; and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. The Committee shall interpret and administer the Plan in a manner that
will permit the amounts to comply with the requirements of section 409A of the
Code, including the payment restrictions applicable to “specified employees” as
that term is defined in a resolution of the Committee setting forth the
definition used by Bowne to identify such employees in accordance with
Section 409A of the Code. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
beneficiaries, and other persons claiming rights from or through a Participant,
and stockholders.
Section 13. Miscellaneous.

  (a)   Inalienability of Rights. The interest and property rights of any person
in the Plan or in any distribution to be made under the Plan shall not be
subject to option nor be assignable, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation
hereof shall be void.     (b)   No Right to Employment. The establishment of the
Plan, the granting of benefits or any action of any member of the Affiliated
Group or any other person hereunder shall not be held or construed to confer
upon any person any right to continue as an employee nor, upon dismissal, to
confer any right or interest other than as provided herein. No provision of the
Plan shall restrict the right of any member of the Affiliated Group to discharge
any employee at any time, with or without cause.     (c)   Competency to Handle
Benefits. If, in the opinion of the Committee, any person is incompetent to
handle properly any amount payable to such person from a Deferred
Compensation-Cash Account and/or Deferred Compensation-Stock Account, then the
Committee may make any reasonable arrangement for payment on such person’s
behalf as it deems appropriate.     (d)   Withholding. Any payments made
pursuant to the Plan shall be subject to all applicable State and Federal tax
withholding requirements.     (e)   Unsecured Obligations. The payments to be
made hereunder are only unsecured obligations of members of the Affiliated
Group, and a Participant is only a general creditor of Bowne and the other
members of the Affiliated Group with respect to his Deferred Compensation-Cash
Account and Deferred Compensation-Stock Account.

11